Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11310935. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Application: 17708657
 Patent: 11310935
1. A heat dissipator, comprising: a cover plate; 5an orifice plate having through holes disposed thereon; and a base plate, wherein the cover plate, the orifice plate, and the base plate are configured to be stacked in sequence, a distribution cavity is disposed between the orifice plate and the cover plate, 10a heat exchange cavity is disposed between the orifice plate and the base plate, the distribution cavity is configured to communicate with the heat exchange cavity by using the through holes disposed on the orifice plate, and a plurality of pin fins facing the orifice plate are disposed on a surface of the base plate in the heat exchange cavity, gaps between the plurality of pin fins constitute 15a fluid passage, and the plurality of pin fins comprise: a combination pin fin in contact with the orifice plate, and a flow guiding pin fin associated with a through hole and having a gap with the through hole.
1. A heat dissipator, comprising: a cover plate; an orifice plate having a plurality of through holes disposed thereon; and a base plate, wherein the cover plate, the orifice plate, and the base plate are configured to be stacked in sequence, a distribution cavity is disposed between the orifice plate and the cover plate, a heat exchange cavity is disposed between the orifice plate and the base plate, the distribution cavity is configured to communicate with the heat exchange cavity by using the plurality of through holes disposed on the orifice plate, and a plurality of pin fins facing the orifice plate are disposed on a surface of the base plate in the heat exchange cavity, gaps between the plurality of pin fins constitute a fluid passage, and the plurality of pin fins comprise: a combination pin fin in contact with the orifice plate, and a first flow guiding pin fin associated with a through hole, from the plurality of through holes, and having a gap with the through hole, wherein the first flow guiding pin fin corresponds to an inflow cavity, from a plurality of inflow cavities, and a second flow guiding pin fin corresponding to an outflow cavity, from a plurality of outflow cavities, wherein Appl. No. 16/685,019a height of the first flow guiding pin fin is greater than a height of the second flow guiding pin fin.

.
Claim Rejections - 35 USC § 102

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 	Boday et al. US2017/0045300.

	Per claim 1 Boday et al. teaches a heat dissipator (410; [0045], see fig.4A), comprising: a cover plate (460; [0046]); 5an orifice plate (440 & 450; [0046]) having through holes (452 & 454; [0054]) disposed thereon (fig.4A); and a base plate (420), wherein the cover plate, the orifice plate, and the base plate are configured to be stacked in sequence (see fig.4B-4C & 4F-4G), a distribution cavity is disposed between the orifice plate and the cover plate (see fig.4G, “portions containing 453 & 451”),  10a heat exchange cavity (see fig.4F, “portions containing 424”) is disposed between the orifice plate and the base plate (see fig.4F), the distribution cavity is configured to communicate with the heat exchange cavity by using the through holes disposed on the orifice plate (see fig.4F-4G; [0052]-[0055]), and a plurality of pin fins (424) facing the orifice plate are disposed on a surface of the 15base plate in the heat exchange cavity ([0052], see fig.4F-4G), gaps between the plurality of pin fins constitute a fluid passage (see fig.4G; [0054]), and the plurality of pin fins comprise: a combination pin fin in contact with the orifice plate (440 & 450, see fig.4A-4G, “pin fins are in contact with 440”), and a flow guiding pin fin associated with a through hole and having a gap with the through hole (see fig.4F-4G, “pin fin are associated with through hole 451 & 454”).  
	

    PNG
    media_image1.png
    853
    1075
    media_image1.png
    Greyscale

	10
Email Communication

3.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

4.	Inoue US2017/0271240 discloses a cooling case  which has a heat sink, a bottom wall, a side wall formed around the bottom wall, an inlet portion and an outlet portion for a cooling-liquid which are connected to either the bottom wall or the side wall, in which one end of the side wall is joined to a rear surface of the base plate such that a cooling liquid can flow into a space surrounded by the base plate, the bottom wall, and the side wall. 
	Hoshino et al. US2014/0190669 discloses A cooling head includes: a first refrigerant flow channel, provided so as to be in contact with an object to be cooled, configured to flow refrigerant; a second refrigerant flow channel configured to flow the refrigerant; and at least one communication hole, provided between both ends of the object to be cooled in the first refrigerant flow channel in a first flow direction of refrigerant in the first refrigerant flow channel, configured to allow the first refrigerant flow channel and the second refrigerant flow channel to communicate with each other.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835